Title: From Thomas Jefferson to Robert Lewis, 2 March 1790
From: Jefferson, Thomas
To: Lewis, Robert



Dear Sir
Tuckahoe March 2. 1790.

On conversing with Capt. Mullins the day I left your house I found that you had greatly miscalculated the amount of the interest on the price of my land. Supposing, as he told me, it would be upwards of £400, when in fact it will be only but £56–5 sterling or £75 currency. The paiments accomodated to your situation would be as follows in sterling money.



£




1st. paiment
 625

£


2d in 1791.
75
with 1. years int.
3–15


3d. in 1792.
75
2 y.  do. 
7–10


4th. in 1793
75
  3 y.  do. 
  11– 5


5th. in 1794
75
  4 y.  do. 
  15–  


6th. in 1795
75
  5 y.  do. 
18–15



1000

56– 5


7th. in 1796 would be the £56–5 interest. or stating it in currency would be as follows



  £




1st paiment
 831–6–8

£




  
    2d in
    91.
  
  
    3
    92
  
  
    4th.
    93
  
  
    5
    95
  
  
    6
    96
  


 100

  
    
      with
      1. y’s int.
    
    
      
      2  y. do.
    
    
      
      3  y. do.
    
    
      
      4  y. do.
    
    
      
      5  y. do.
    
  
  
5


 100
10


 100
15


 100
20


 100
25



1331–6–8

75



7th. in 1796 would be the £75 interest so that the land would cost you principal and interest £1075 sterling or £1406–6–8 currency.—Observe I state no interest on the 1st paiment because tho’ you would have to pay interest on it, yet you are also receiving interest on the bonds which are to furnish the money, except a trifling part of them. I have stated the first paiment at £625. or £831–6–8 because the amount of your bonds was thereabouts. The time of that paiment may be fixed at 3. or 4. months after the last of your bonds becomes paiable or later if you please. Supposing that a misaprehension of the article of interest might have occasioned our not bargaining, I have thought it best to set it to rights. Should you on this view of the matter chuse to make the purchase I shall be at Richmond till Sunday and ready to execute a deed before my departure if you think proper to send to me there. I am &c.
